Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the condition that the defendant Rogdon Holding Corporation, within ten days from service upon it of a copy of the order to be entered hereon, with notice of entry thereof, execute and deliver to plaintiff’s attorneys an undertaking pursuant to the provisions of section 598 of the Civil Practice Act, with sufficient sureties to be approved by a justice of the Supreme Court, that the defendant, appellant, will pay any deficiency which may occur upon the sale of the mortgaged premises under foreclosure herein, with interest and costs, and all expenses chargeable against the proceeds of the sale, not exceeding a sum to be fixed by a justice of the court below. Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.